Citation Nr: 0810796	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
atopic eczema and active candidiasis.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
diabetes mellitus.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
November 1966. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to 
increased ratings and declined to reopen the veteran's claim 
for service connection for diabetes mellitus.  A timely 
appeal was perfected with respect to that decision.  

A hearing on these matters was scheduled to be held before a 
Veterans Law Judge sitting at the RO on July 31, 2007.  
However, the veteran did not appear for his scheduled 
hearing.  Thus, the matters have been certified to the Board 
for decision.

The issues of service connection for diabetes mellitus and 
entitlement to a disability evaluation in excess of 20 
percent for degenerative disease of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Atopic eczema and active candidiasis affect less than 5 
percent of the exposed area.  There is no evidence of 
intermittent systemic therapy with corticosteroids or other 
immunosuppressive drugs over the past 12 months.

2.  An April 1999 rating decision denied service connection 
for diabetes mellitus on the basis that no evidence had been 
submitted showing in-service incurrence of the disorder or a 
manifestation of it within one year of discharge; the veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

3.  Presuming its credibility, evidence received since April 
1999 relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the claim.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for atopic eczema and active candidiasis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2007).    

2.  An April 1999 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

4.  Evidence received since the April 1999 rating decision is 
new and material, and the veteran's claim for service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
January 2005 letter.  In March 2006, the veteran was notified 
of the way initial disability ratings and effective dates are 
established.  

The Board notes that fully satisfactory notice was not 
delivered after the claims had been adjudicated.  However, 
the RO subsequently readjudicated the claims based on all the 
evidence in May 2005.  The veteran was able to participate 
effectively in the processing of his claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

According to Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), in an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation; for example,  competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the veteran's pertinent medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the veteran's service-connected atopic eczema and 
active candidiasis since he was last examined.  38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The July 2003 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

Accordingly, the Board finds that essential fairness was 
maintained in this case since VA has obtained all relevant 
evidence.  Thus, although there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  As there is 
no indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such 


failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his increased rating claim.  The duties to 
notify and assist have been met.

New and Material Evidence

An April 1999 rating action denied service connection for 
diabetes mellitus on the grounds that the evidence showed no 
symptoms of diabetes mellitus in service and no 
manifestations of the disorder within one year of discharge.  
The veteran did not file a notice of disagreement within a 
year of the April 1999 decision and it became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

The evidence of record in April 1999 included service medical 
records that are negative for complaints or treatment of 
diabetes mellitus.  There was no separation examination on 
file.  A VA clinical note dated April 1974 appears to note 
that the veteran had no history of diabetes mellitus.  A June 
1974 urinalysis was normal.  

In January 1999, the veteran filed a claim for service 
connection for diabetes mellitus.  In correspondence dated 
February 1999, the veteran was asked to provide evidence 
showing continuous existence of diabetes mellitus since 
discharge.  There was no response.  

The veteran received a VA examination in February 1999.  The 
veteran indicated that he had been hospitalized on several 
occasions for diabetes mellitus and that he saw a doctor for 
the disorder approximately 4 times a year.  He took oral 
medications to control his diabetes.  He was not insulin-
dependent at that time.  His blood sugar was elevated at 252.  
The diagnoses included diabetes mellitus.  There was no 
medical or lay evidence indicating that the veteran's 
diabetes symptomatology began in service or within one year 
of his discharge.

In March 2003, the veteran filed another claim for service 
connection for diabetes mellitus.  In his request to reopen 
his claim, he gave a list of manifestations of diabetes 
mellitus that he had observed both during service and after.  
He also provided a detailed list of providers who had treated 
him for diabetes mellitus since 1967, within one year of his 
discharge.  He also submitted VA clinical notes indicating 
ongoing treatment for diabetes mellitus.  

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a);  Evans v. Brown, 9 Vet. App. 273 
(1996).   In determining whether evidence is new and 
material, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board finds that the evidence associated with the claims 
file subsequent to the April 1999 rating decision, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim, 
specifically, that the veteran reportedly had manifestations 
of diabetes mellitus within one year of discharge.  38 C.F.R. 
§ 3.156.  The newly submitted evidence raises a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the evidence associated with the file 
since the RO's April 1999 rating decision is new and 
material, and the claim for service connection for diabetes 
mellitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's atopic eczema and active candidiasis are rated 
under Diagnostic Code (DC) 7806 for dermatitis or eczema.  
Under DC 7806, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period.  

The next higher rating of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The highest rating allowable under DC 7806, 60 percent, 
requires evidence of exposure to more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

In a July 2003 VA examination report, the physician indicated 
that the veteran had skin disease located in the antecubital 
fossa and groin with hyperpigmentation and abnormal skin 
texture of less than 6 square inches.  The affected region 
covered 4 percent of the exposed area.   The physician also 
noted that "the skin condition coverage of the non-exposed 
area was 4 percent."  There was no evidence of systemic 
disease or related nervous condition.

A VA clinical note dated August 2004 noted "well-demarcated 
hyperpigmented erythematous scaly plaques in bilateral 
inguinal folds."  Miconazole cream was prescribed.  Since 
August 2004, no evidence has been submitted showing treatment 
for a skin disorder.     

The above findings do not demonstrate evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected that would 
entitle the veteran to a disability evaluation in excess of 
10 percent for atopic eczema and active candidiasis.  There 
is also no indication that the veteran participated in a 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
According to the August 2004 clinical note, the veteran was 
prescribed miconazole, a topical treatment, for his skin 
disorder.  

Although the VA examiner did not directly address the 
affected percentage of the veteran's entire body, given his 
conclusion that only 4 percent of the veteran's groin area 
was affected, it is reasonable to presume that the area 
affected by the veteran's service-connected skin disorder 
constitutes less than 20 percent of the veteran's entire 
body.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Entitlement to a disability evaluation in 
excess of 10 percent for atopic eczema and active candidiasis 
has not been shown. 

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
atopic eczema and active candidiasis of the groin.  There is 
no objective evidence of scarring that is deep or causes 
limited motion; thus, entitlement to an increased rating 
under DC 7801 is not warranted.  As there is no evidence that 
the veteran's disorder affects 20 to 40 percent of the body 
or exposed areas, or that he undergoes systemic therapy with 
corticosteroids or other immunosuppressive drugs for a total 
of six weeks or more, entitlement to an increased rating 
under DCs 7815 (bullous disorders), 7816 (psoriasis), 7821 
(cutaneous manifestations of collagen vascular disease), or 
7822 (papulosquamous disorders) has not been shown.  There is 
also no evidence of exfoliative dermatitis; thus, an 
increased rating under DC 7817 is not for application.  There 
has been no diagnosis of urticaria or a disease of 
keratinization which would entitle the veteran to an 
increased rating under DCs 7824 and 7825.  Finally, there is 
no evidence of erythema multiforme or toxic epidermal 
necrosis which would warrant an increased rating under 
Diagnostic Code 7827.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's atopic eczema and active presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his  
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for atopic eczema 
and active candidiasis.  Thus, the preponderance of the 
evidence is against the veteran's increased rating claim.  
Gilbert v. Derwinski, 1  Vet. App. 49, 54-56 (1990). 


ORDER

New and material evidence to reopen a claim of service 
connection for diabetes mellitus has been received, and to 
this extent, the appeal is allowed.  

Entitlement to an evaluation in excess of 10 percent for 
atopic eczema and active candidiasis is denied.  


REMAND

In correspondence dated March 2003, the veteran identified 
several treatment providers who have treated him for symptoms 
of diabetes mellitus type II since 1967.  No effort has been 
made to obtain those records.  Upon remand, a request for 
those treatment records should be made.  

The veteran has indicated that he served 3 weeks of temporary 
duty in the Republic of Vietnam.  In August 2003, the 
National Personnel Records Center (NPRC) indicated that it 
was unable to verify the veteran's Vietnam service, but the 
personnel records were not provided.  A request for the 
veteran's personnel file should be made.    

In May 2005, the veteran made statements indicating that the 
symptomatology associated with his service connected lumbar 
spine disorder has worsened since the last VA examination 
performed in July 2003.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  Thus, a new examination of the veteran's 
lumbar spine should be scheduled on remand.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) 
have been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
with Dingess.

Also during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which altered the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as they pertain to increased rating claims.  On 
remand the RO should provide corrective notice in accordance 
with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c.  Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d.  Examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

3.  After obtaining any necessary 
authorization from the veteran, request 
that the records of the veteran's 
treatment for diabetes mellitus or related 
symptomatology from Dr. Yancy in 1967, the 
VA Medical Center in Decatur, Georgia from 
the late 1960s to the 1970s, Grady 
Memorial Hospital in the early 1970s, and 
Physicians and Surgeons Hospital in the 
1980s.    

4.  Request that the NPRC provide the 
veteran's service personnel records.  
Document all attempts to obtain those 
records in the claims folders and continue 
attempts to obtain them until it is 
reasonably certain that further attempts 
would be futile or it is reasonably 
certain that the records do not exist.

5.  Schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected 
degenerative disease of the lumbar spine.  
The claims folder should be made available 
to the examiner for review and all necessary 
testing should be conducted.  The examiner 
should specify any neurological involvement 
and its degree of impairment.  All indicated 
studies, including range of motion studies 
in degrees, should be performed.  If 
ankylosis is exhibited, the examiner should 
specify whether it is favorable or 
unfavorable.  

6.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the veteran and his representative 
must be provided a supplemental statement of 
the case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


